Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This is a Non-Final Office Action is in response to Application Serial 16/517,818. In response to the Examiner’s Action dated February 03, 2022, Applicant on April 01, 2022 amended claims 1, 3, 5, 9, 12, 13, 14, 15, 16, 17, 18, and 19. Applicant canceled claims 2, 4, 11.  The claims 1, 3, 5-10, 12-19 are pending in this application and have been rejected below.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2022 has been entered.
 
Response to Amendment

Claims 1, 3, 5-10, 12-19 are pending in this application. The claims 2, 4 and 11 are canceled.

The 35 U.S.C. 101 rejections of claims 1, 3, 5-10, 12-19 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are persuasive. The claims 1, 3, 5-10, 12-19  are found to be patent eligible under 35 U.S.C. 101.

The claims 1, 3, 5-10, 12-19  raise new issues and necessitate a new rejection under 35 U.S.C. 103 Applicant’s amendments to claims 1, 3, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.



Response to Arguments

Rejection of claims 1, 3, 5-10, 12-17 and 19 under § 101
On pages 15-21, Applicant submits, “… The FOA rejects claims 1, 3, 5-10, 12-17 and 19 under 35 U.S.C. § 101 as being directed to a judicial exception involving an abstract idea, methods of organizing human activity, or mathematical concepts without significantly more. However, the FOA notes that claims 11 and 18 are found to be patent eligible under 35 U.S.C. § 101. To resolve the § 101 rejections, Applicant incorporates the limitations from claim 11 into independent claims 1, 12, and 17 to actively recite the operations performed by the robots, and cancels claim 11. Accordingly, Applicant submits that all pending claims are patent eligible under § 101, and requests withdrawal of the abstract idea rejection …”.

Examiner acknowledges the Applicant’s arguments.  Regarding the Amendments to claims 1, 12 and 17, Examiner submits the claims recite are directed  to a first rate at which a first set of actors comprising a set of robots transfer ordered items from different locations in storage to an item cache, and a second rate at which a second set of actors remove ordered items from the item cache as part of order fulfillment operations, wherein the second rate is faster than the first rate; receiving, at the order fulfillment system, a plurality of orders for a plurality of items that are located in the storage; determining, by the order fulfillment system, a first start time and an end time for a particular time during which the second set of actors are active; computing, by the order fulfillment system, an earlier second start time for the first set of actors that compensates for a difference between the second rate and the first rate, … determining a probability that each item of the plurality of items placed in the item cache is specified as part of a future order that is not within the received plurality of orders;  controlling the second set of actors in removing, at the second rate … simultaneously  replace, at the first rate, items at other positions about the item cache that are selected based on the probability associated with the items, wherein the set of items in the item cache and a number of items added to the item cache at the first rate during the particular time by the first set of actors remains greater than a number items removed from the item cache at the second rate during the particular time by the second set of actors until the plurality of items have been transferred to the item cache…”, and thus, the claims are directed to the abstract grouping of mathematical calculations. Regarding the dependent claims, 3, 5-10,19 & 13-16 which are dependent on the claims 1 and 12 respectfully, the claims further narrow the abstract idea of that are related to computing times that compensate for a difference between the second rate and the first rate, and thus, the claims 1, 3, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19 are directed to the abstract idea of mathematical calculations/ mathematical relationships, and thus, the claims  1,3,5 19 are directed to the abstract grouping of mathematical concepts. 

Accordingly, the claims 1, 3, 5-10, 12-19 are directed to the abstract groupings of mathematical concepts, and thus, the claims are directed to judicial exception under the first prong of Step 2A.

This  claims  1, 3, 5-10, 12-19 are integrated into a practical application under the second prong of Step 2A.  The claims recite the additional elements of “ a set of robots”,”by the order fulfillment system:, ”;  are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – See MPEP 2106.05 ( e) and Vanda Memo,  and thus, the limitations of claims  1, 3, 5-10, 12-19 are indicative of integration into a practical application.

The limitations of claims 1, 3, 5-10, 12-19 are found to be patent eligible.  The amendments are persuasive. The  35 U.S.C. 101 rejection is withdrawn. 


Prior Art Rejections of Claims 1, 3, 5-11, 18, and 19 
On pages 16-21, the Applicant submits, “ …  Applicant amends claims 1, 3, 5, 9, 18, and 19, and cancels claim 11. Specifically, Applicant amends claim 1 based on the disclosures in paragraph 62 of the specification and the note on page 14 of the FOA "to discuss the specification [0062], potentially to advance prosecution". Claims 3, 5-10, 18, and 19 remain as dependent claims of claim 1.  The cited references do not render claim 1 obvious or unpatentable for at least the following reasons. First, the cited references do not disclose or teach "determining a probability that each item of the plurality of items placed in the item cache is specified as part of a future order that is not within the received plurality of orders". For instance, Pandya and Jiang describe batch order fulfillment techniques in which orders involving the same items are fulfilled at the same time. While Pandya references a cache that stores objects for order fulfillment, there is no disclosure in Pandya or the other cited references for determining that an item placed in the cache will be specified as part of a yet-to-be-received future order, let alone, determining the probability associated with that item being part of a future order. Specifically, the references do not disclose or teach "determining a probability that each item of the plurality of items placed in the item cache is specified as part of a future order that is not within the received plurality of orders".  Additionally, the cited references do not disclose or teach selecting which items to remove from the item cache using the determined probabilities. Specifically, the cited references do not 12 
Docket: LDRP0032Application number: 16/517,818disclose "controlling the second set of actors in removing, at the second rate, items for different orders of the plurality of orders from the item cache while the first set of actors simultaneously replace, at the first rate, items at other positions about the item cache that are selected based on the probability associated with the items...".. For instance, paragraph 108 of Pandya discloses "Once the WMS 1205 has confirmed that the correct quantity of items from a particular container have been picked, the WMS 1205 directs (at 1230) the item retrieval agent to return the container to its original storage location...." Pandya describes various optimizations of the pick wall or cache. However, none of the recited optimizations involve "controlling the second set of actors in removing, at the second rate, items for different orders of the plurality of orders from the item cache while the first set of actors simultaneously replace, at the first rate, items at other positions about the item cache that are selected based on the probability associated with the items...".  In view of the foregoing, Applicant submits that the cited references do not render claim 1 obvious or unpatentable. As claims 3, 5-10, 18, and 19 are dependent directly or indirectly on claim 1, Applicant respectfully submits that these dependent claims are also patentable over the cited prior art for at least the reasons that were presented above for claim 1. As such, Applicant respectfully requests reconsideration and allowance of claims 1, 3, 5-10, 18, and 19. 

Examiner respectfully disagrees. The amendments to the claims necessitate grounds for a new rejection.  The claims 1, 3, 5-10, 18, and 19 are rejected under 35 U.S.C. 103, see below. 


Prior Art Rejections of Claims 12-17 
On pages 13-14, Applicant submits, “… the FOA rejects independent claims 12 and 17 using the same rationale from the rejection of claim 1. Applicant amends independent claims 12 and 17 to restate amended claim 1 in alternative form with the same or similar limitations, and amends claims 13 and 15 to improve form. Applicant submits that claims 12 and 17 and their respective dependent claims (e.g., claims 1 Emphasis added. 13-16) are patentable over the cited prior art for the reasons argued above with reference to claim 1. 

Examiner respectfully acknowledges the Applicant’s arguments. Examiner submits the amendments to the claims necessitate grounds for a new rejection.  The claims 1, 3, 5-10, 18, and 19 are rejected under 35 U.S.C. 103, see below. 

(Regarding the 35 U.S.C. 103, the Applicant is encouraged to clarify if the first actors and second actors are robots.)

(Applicant is encouraged to add language such as Applicant [082] to advance prosecution.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1,3, 10-13, and 16, 17, 18  is/are rejected under 35 U.S.C. 103 as being obvious over Pandya (US 2018/0,158,016 A1) in view of  Jiang (2018, Order batching and sequencing problem under the pick an-and-sort strategy in online supermarkets).


Regarding Claim 1, (Currently Amended)
A method comprising: tracking, at an order fulfillment system, a first rate at which a first set of actors a set of robots transfer ordered items from different locations in storage to an item cache, and a second rate at which a second set of actors remove ordered items from the item cache as part of order fulfillment operations,… ; 

Pandya [033]-[034], [036], [Figure 1] teaches optimizes workflow performance by receive one or more customer orders and picking items (first rate) associated with the customer orders.; Pandya [030] –[031] teaches monitor completion of the task by the agent (actors) (e.g., complete an expected interval and tracking the flow execution).  Pandya [062] teaches optimizing the transfer of items (second rate) from … to one or more order packaging stations 440 … the item retrieve agent (actor) can deposit a first set of items related to a first customer order in a first bundle at a conveyor., Pandya [059] –[062]. 

Pandya teaches A workflow management system (WMS) (order fulfillment system), coordinates, controls and monitors item picking assets, item retrieval assets, … optimizes to overall execution time, cost and resource utilization (actors). Some optimization include maximizing or prioritizing item pick rate (first rate) item packaging rate (second, third rate), or both., Pandya [abstract]  

(Pandya teaches comparing the average amount of time to retrieve an item based on WMS assigned tasks with compare[d] to the average retrieval time realized without the WMS, and thus, Pandya teaches calculating a time difference (rate).) 


Pandya teaches monitoring or tracking  … actual human and robot agents (actors) in performing the assigned tasks ... for instance, in a distribution site in which the workflow involves fulfilling a customer order by retrieving items, the average amount of time to retrieve an item based on WMS assigned tasks can be compared to the average retrieval time realized without the WMS., Pandya [031]  and Pandya teaches the WMS may have monitored the average time for a robot agent to move a certain distance, raise to a certain height, and retrieve an item of a specific size. These monitored values are then used to simulate task performance in the virtual environment. …. In other words, the WMS simulation can identify if the distribution site needs one, two, three, or more robots (second actors) in order to keep up with the order rate experienced by the distribution site., Pandya [032].


Pandya teaches in coordinating and controlling the first set of agents, the WMS 105 assigns tasks to the first set of agents that include directing different agents of the first set of agents to the storage locations of one or more items within a distribution site, Pandya [036];  Pandya teaches the WMS 105 (order fulfillment system) monitors the carts (i.e., assets) to determine when different sets of items have been picked and placed to the correct carts (cache). After identifying a completed cart, the WMS 105 coordinates and controls relocation of the completed cart to an order fulfillment station (cache) by an agent from the second set of agents. …the WMS authorizes the agent from the second set of agents to access the completed cart (while preventing other agents from doing so)., Pandya [037].

(Pandya teaches monitoring and tracking the average amount of time to retrieve an item, and thus, Pandya teaches monitoring and tracking a rate (e.g., retrieval of an item).

Pandya teaches actual human and robot agents (actors) in performing the assigned tasks (e.g., retrieval), and thus, Pandya teaches actors completing the steps of assigned task.  Pandya explicitly teaches first actors and second actors completing specific task.)

Pandya teaches identifying if more robots are needed to keep up with the order rate more.) 


Pandya teaches:
receiving at the order fulfillment a plurality of orders, for a plurality of items that are located in the storage;  … determining, by the order fulfillment system, … which the second set of actors are active… computing, by the fulfillment system,  …. compensates for a difference between the second rate and the first rate wherein said computing comprises determining a set of the plurality of items to preload into the item cache … accommodate continuous transfer of additional items from the plurality of items into the item cache by the first set of actors at the … simultaneous continuous removal of items from the cache by the second set of actors …  activating the set of robots  … provided by the order fulfillment system to the set of actors; transferring, with the set of robots operating in response to the messaging, the set of items from the storage to the item cache at the first rate during a period of time ….   Determining a probability that each item of the plurality of items placed in the item cache is specified as part of a future order that is not within the received plurality of orders

Controlling the second set of actors in removing, at the second rate, items for different orders of the plurality of orders from the item cache while  the first set of actors simultaneously replace, at the first rate, items at other positions about the item cache that are selected based on the probability associated with the items where in the set of items in the item cache and a number of items added to the items cache at the first rare during the particular time by the first set of actors remains greater than a number items removed from the item cache at the second rate during the particular time by the second det of actors until the plurality of items have been transferred to the item cache. 

Pandya [033]-[034], [036],[Figure 1] teaches optimizes workflow performance by receive one or more customer orders and picking items associated with the customer orders …from storage locations (shelves or racks storing a multitude of items). Pandya [Figure 2, step 210] teaches receiving a first customer order (a plurality of orders) comprising a first set of items. Pandya [Figure 2, step 230] teaches identify the location of each item of the first set items within the distribution site. Pandya [Figure 2, step 245] teaches select a subset of the first set of assets.
Pandya [033]-[034], [036],[Figure 1] teaches optimizes workflow performance by receive one or more customer orders and picking items associated with the customer orders …from storage locations (shelves or racks storing a multitude of items). 

Pandya [030] –[031] teaches monitor completion of the task by the agent (e.g., complete an expected interval and tracking the flow execution) (actors).  Pandya [062] teaches optimizing the transfer of items from … to one or more order packaging stations 440 … the item retrieve agent can deposit a first set of items related to a first customer order in a first bundle at a conveyor., Pandya [059] –[062], [Figure 1], [Figure 4]

Pandya teaches the first set of agents can pick the first set of items in the least amount of time., Pandya [045],  Pandya teaches optimizing the cart (item cache)retrieval task by minimizing the amount of time a completed cart (item cache) is left for relocation (buffer).   The coordination and control for cart relocation … [has] bi-directional dependencies (buffer) … the second task set of agents cannot complete the cart retrieval until the first set of agents perform the item picking tasks, Pandya [051]. 


Panya teaches the WMS may retain on the pick wall or retrieve to the pick wall, the container storing the third item in anticipation of the customer order adding the third item. More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week. Accordingly, before the start of Friday order fulfillment, the WMS directs a retrieval agent to place the container storing the particular item on the pick wall and the WMS retains the container on the pick wall throughout the Friday order fulfillment cycle., Pandya [0118] and Panya teaches Contemporaneous with the direction of the retrieval agents in populating the pick wall with objects from bulk storage, the process also involves the WMS directing or controlling (at 1340) a set of item picking agents in picking individual items of the customer orders from the pick wall in order to fulfill those orders. Based on the information relayed from the retrieval agents to the WMS, the WMS can notify the item picking agents when and where certain objects are available at the pick wall.  Pandya [0118] –[0119]

Although highly suggested Pandya does not explicitly teach:
“… second rate is faster than the first rate … a first start time and an end time for a particular time … an earlier second start time … before the first start time … the slower first rate …. at the faster second rate during the particular time without the item cache becoming depleted at any point prior to the end time… the second start time…the second start time and the first start time …. A period of time between the second start time and the first start time ….; … replace, at the first rate, items at other positions about the item cache …”

Jiang teaches:
	“… second rate is faster than the first rate … a first start time and an end time for a particular time … an earlier second start time … before the first start time … the slower first rate …. at the faster second rate during the particular time without the item cache becoming depleted at any point prior to the end time… the second start time…the second start time and the first start time …. A period of time between the second start time and the first start time
Jiang teaches sorting-packing time of the batch is mainly determined by the number of orders and items in the batch.

Jiang teaches  the composition of a batch determines the picking time and sorting-packing time of the batch. The sequence of a batch determines the processing order of the batch. The composition and the sequencing of the batches co-determine the degree the degree of blockage and idleness under limited buffer areas, and the total picking and sorting-packing time of all orders.  … 

The objective (1) minimizes the makespan or the sorting-packing completion time of the last batch. Constraint (2) ensures that each order is assigned to one batch. Constraints (3) and (4) ensure that each batch is assigned to one position in the sequence and each position in the sequence has one batch. Constraint (5) ensures that the capacity of picking cart cannot be exceeded. Constraint (6) determines the time of picking process of the 𝑛𝑛th batch in the sequence. Constraint (7) determines the time of the sorting-packing process of the 𝑛𝑛th batch in the sequence. Constraints (8) and (9) determine the picking completion time of the 𝑛𝑛th batch in the condition of limited buffer areas. Constraints (10) and (11) determine the sorting-packing completion time of the 𝑛𝑛th batch in the condition of limited buffer areas. Eq. (12) and Eq. (13) ensure that the picking and sorting-packing completion time of 𝑛𝑛th batch is equal to zero when 𝑛𝑛 is less than or equal to zero. Eq. (14) represents the set of orders in batch., Jiang [p. 1989- 1990].

    PNG
    media_image1.png
    816
    524
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    655
    565
    media_image2.png
    Greyscale



Jiang teaches in processing content, in order to improve the efficiency of order picking process, orders are grouped into batches (first rate, retrieving). But the items in the batch have to be sorted by orders (second rate) after picking process. In the relationship of time, order sorting-packing process (second rate) is followed by order picking process. The buffer areas in the middle of these two processes play a buffering role. After the picking process of the batch is finished, the batch is first placed in the buffer areas if the sorting-packing process is busy. … Under pick and-sort strategy, we need to consider the picking process and the sorting-packing process simultaneously and keep these two processes coordinated (monitoring and tracking), Jiang [p.1986 paragraph 4], Jiang teaches the picking process, the sorting - packing process and the buffer  (item cache)  between them, Jiang [Figure 1].

Jiang teaches the composition of a batch (preloading ) determines the picking time (start time) and sorting-packing time of the batch , Jiang [p. 1989] and Jiang teaches the sorting packing time of the batches is determined by the number of orders and items, the total sorting-packing time of all orders is not affected by order batching and sequencing, but the relationship between the picking time of the batch and the sorting-packing time of the previous batch determines the degree of blockage and idleness. Fig. 2 describes three cases. Case (a) is the idea situation. There is blockage in case (b) which causes the stagnation of the picking process. There is no batch entering sorting-packing process in case(c) which causes the idleness of the sorting-packing process. In situation (a), t2 is the average value of t1 and t3, and t0 is picking starting time of the 𝑛𝑛th batch, and t4 is the picking completion time t4 of the 𝑛𝑛th batch. If the picking completion time t4 of the 𝑛𝑛th batch is in the range of the sorting-packing completion time t1 of the (𝑛𝑛 − 2)th batch to the sorting-packing completion time t3 of the (𝑛𝑛 − 3)th batch, there will not be the situation of the blockage in the buffer areas., Jiang [p. 1991]


Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Jiang teaches grouping the orders with the similar storage location into one batch so that the picking time of the total orders is as short as possible. It would have been obvious before the effective filing date to combine,  picking assets, as taught by Pandya, starting times of batching, sorting and completions times, and sequencing of the batches to determine the total picking and sorting-packing time for all orders mathematically, as taught by Jiang, to optimize order processing, Jiang [p. 1986 paragraph 1].


Regarding Claim 2,  (Canceled)



Regarding Claim 3,  (Currently Amended)

The method of claim 1, wherein the first rate equals a maximum rate  by which the first set of actors perform said transferring and replacing; 

Pandya teaches fulfilling customer orders by retrieving items, the average amount of time to retrieve an item based on … assigned tasks can be compared to the average retrieval time (maximum rate of operations) and determine a baseline or expected level of performance, Pandya [031]; Pandya teaches quantifying tasks performance based on monitored performance and optimal allocation of resources, Pandya [032]

Pandya teaches the conveyors 450 allow items for customer orders to be queued. … The WMS 410 coordinates the times at which the item retrieval agents (second actors) can access the conveyors 450 so as to minimize the wait times of the agents (first actors) in dropping off items at the conveyors 450., Pandya [061].
 
and wherein the second rate equals a maximum rate by which the second set of actors perform said removing.

Pandya teaches fulfilling customer orders by retrieving items, the average amount of time to retrieve an item based on … assigned tasks can be compared to the average retrieval time (maximum rate of operations) and determine a baseline or expected level of performance, Pandya [031];  Pandya teaches track the average item retrieval time (picking rate) using five robots agents versus five human agents., Pandya [031] - [032]

Pandya teaches the conveyors 450 allow items for customer orders to be queued. … The WMS 410 coordinates the times at which the item retrieval agents (second actors) can access the conveyors 450 so as to minimize the wait times of the agents (first actors) in dropping off items at the conveyors 450., Pandya [061].


  
Regarding Claim 4, (Canceled)



Regarding Claim 10, (Previously Presented)

The method of claim 1, wherein said tracking comprises monitoring the first rate based on a difference in time between receiving a first identifier identifying an item being retrieved from the storage, and a second identifier identifying the item being placed to the item cache;  10

Pandya teaches he WMS 410 then coordinates and controls the item retrieval agents in delivering (at 430) the picked items to one or more order packaging stations 440 or one or more conveyors 450 that lead to the one or more order packaging stations. The conveyors 450 allow items for customer orders to be queued. … The WMS 410 coordinates the times at which the item retrieval agents can access the conveyors 450 so as to minimize the wait times of the agents in dropping off items at the conveyors 450., Pandya [061], [Figure 4], [Figure 6 ]. 

Pandya teaches the cache provides the item picking agents access to all objects within the distribution site as they are needed from a single location that has space for a limited subset of all objects at any give time. The cache eliminates the need for the item picking agents to travel within the distribution site while allowing multiple item picking agents access to the same cached set of objects., Pandya [0120]

Pandya teaches the WMS can instruct a selected item retrieval agent to retrieve a particular item from an item picking agent at the location of the item picking agent and to deliver the particular item to a destination.  … At more granular levels, the WMS can directly control or instruct the selected item retrieval agent with a plotted course to the location of the item picking agent, timing for when to traverse the plotted course, identification of a particular item to retrieve from the item picking agent, Pandya [074]; Pandya teaches the WMS 710 directs (at 730) a first item retrieval agent 740 to a position closest to a first set of item picking agents and further directs a second item retrieval agent 750 to a position closest to a second set of item picking agents. The WMS 710 then coordinates and controls each of the first set of item picking agents to transfer picked items to the first item retrieval agent 740 regardless of whether the picked items are for the same customer order or different customer orders. The WMS 710 provides similar direction or instruction to cause the second set of item picking agents to transfer picked items to the second item retrieval agent 750., Pandya [080]

(Pandya teaches WMS  direction or instructions are sent to agents, and thus, Pandya teaches identifiers that identify items being retrieved, and placed during the order fulfillment process.)


Although highly suggested Pandya does not explicitly teach:
“… tracking comprises monitoring the first rate based on a difference in time …”


Jiang teaches:
“… tracking comprises monitoring the first rate based on a difference in time … receiving a first identifier identifying an item being retrieved from the storage, and a second identifier identifying the item being placed to the item cache… ”

Jiang teaches order picking processes, order batching, a method of grouping a set of orders into batches for picking, [p,1986 paragraph 2]; Jiang teaches under pick-and-sort strategy, order picking process (first rate, retrieving) is closely related with order sorting-packing process in the aspects of processing content and the relationship of time. In processing content, in order to improve the efficiency of order picking process, orders are grouped into batches (first rate, retrieving). But the items in the batch have to be sorted by orders (second rate) after picking process. In the relationship of time, order sorting-packing process (second rate) is followed by order picking process. The buffer areas in the middle of these two processes play a buffering role. After the picking process of the batch is finished, the batch is first placed in the buffer areas if the sorting-packing process is busy. … Under pick and-sort strategy, we need to consider the picking process and the sorting-packing process simultaneously and keep these two processes coordinated (monitoring and tracking), Jiang [p.1986 paragraph 4], Jiang teaches the picking process, the sorting - packing process and the buffer  (item cache)  between them, Jiang [Figure 1].

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Jiang teaches there are time difference between different batches. It would have been obvious before the effective filing date to combine,  picking assets, as taught by Pandya, with the picking of a batch and sorting packing time of a batch, as taught by Jiang, to optimize order processing, Jiang [p. 1986 paragraph 1].

Pandya teaches:
monitoring the second rate based on … between receiving a third identifier identifying the item being picked from the item cache, and a fourth identifier identifying the item being placed as part of a customer order.  

Pandya Figure 6 teaches compute time for each item retrieve asset to retrieve (second rate) the different items, Pandya [Figure 6 step 630 -660] and all associated text.

Where Pandya teaches identifiers including  a third identifier, where the WMS 305 then presents or highlights the next item from the cart 320 to be placed in the package 330. The agent continues packaging the order items in this fashion until all items associated with a particular order have been packaged and a fourth identifier the order packaging optimization provided by the WMS includes verifying accuracy of each package so that there are no omitted or misplaced items in the package. , Pandya [056] – [057]


Although highly suggested Pandya does not explicitly teach:

“… second rate based on a difference in time…”

Jiang teaches 
“… the second rate based on a difference in time…”

Jiang teaches the differences [between different batches] mainly reflect in the difference between the picking time (first rate) and sorting-packing time (second rate) of the same batch, the different picking time between different batches and the different sorting-packing time between different batches. The picking time of a batch is determined by the picking path formed by the SKUs in the batch. While the sorting-packing time of a batch is determined by the number of orders and items in the batch. So the picking time and sorting-packing time of the same batch are different.

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Jiang teaches there are time difference between different batches. It would have been obvious before the effective filing date to combine,  picking assets, as taught by Pandya, with the picking of a batch and sorting packing time of a batch, as taught by Jiang, to optimize order processing, Jiang [p. 1986 paragraph 1].



Regarding Claim 11, (Canceled)


Regarding Claim 12, (Currently Amended)

A device comprising: one or more processors configured to: track a first rate at which a first set of actors comprising a set of robots transfer ordered items from different locations in storage to an item cache, and a second rate at 5Docket: LDRP0032 Application number: 16/517,818 which a second set of actors remove ordered items from the item cache as part of order fulfillment operations, wherein the second rate is faster than the first rate;

Similar to claim 1 , see above

 49Docket Number: LDRP0032receive a plurality of orders, for a plurality of items that are located in the storage; 	

Similar to claim 1 Pandya [033]-[034], [036],[Figure 1] ,[Figure 2, step 230] , and Pandya teaches the system elements of  the Work Management system  communicating with tablets or robots., Pandya [020],[054] ,[Figure 3]

determine a first start time and an end time for a particular time during which the second set of actors are active; compute an earlier second start time for the first set of actors that compensates for a difference between the second rate and the first rate, wherein said computing comprises determining a set of the plurality of items to preload into the item cache before the first start time to accommodate continuous transfer of additional items from the plurality of items into the item cache by the first set of actors at the slower first rate and simultaneous continuous removal of items from the item cache by the second set of actors at the faster second rate during the particular time without the item cache becoming depleted at any point prior to the end time; activate the  set of robots at the second start time in response to messaging provided to the first set of actors;

Similar to claim 1 , see above


the set of items from the storage to the item cache at the first rate during a  period of 5time between the second start time and the first start time , 

Similar to claim 1 , see above
Pandya [030]-[034], [036],[Figure 1] , 
Pandya [059] –[062], [Figure 1], [Figure 4]
Pandya [045], [051]

determine a probability that each item of the plurality of items placed in the item cache is specified as part of a future order that is not within the received plurality of orders;

same as claim 1

direct the second set of actors in removing, the second rate items for different orders of the plurality of  orders from  the item cache while the first set of actors simultaneously replace, at the first rate, items at, other positions about the item cache  that are selected based on the probability associated with the items, wherein the set of items in the item cache and a number of items added to the item cache at the first rate during the particular time by the first set of actors remains greater than a number items removed from the item cache at the second rate during the particular time by the second set of actors until the plurality of items have been transferred to the item cache.

Similar to claim 1 , see above

Pandya [062], [Figure 1], [Figure 4] and Pandya [038], [043].

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)

(Pandya teaches fulfilling a subset of an order, using two or more carts are gathering/ caching the items that are distributed in a non-overlapping.  Each of the two orders are being fulfilled at different rates.)



Regarding Claim 13,  (Currently Amended)

The device of claim 12, wherein the one or more processors are further configured: identify common items requested as part of different subsets of orders in the plurality of orders;  and 50Docket Number: LDRP0032 change the plurality of orders from a first ordering to a different second ordering, wherein the second ordering comprises the subsets of orders with common the items in sequence.  

[Similar to claim 5],Pandya [038].  Pandya teaches group items of a common order together., Pandya [064], [Figure 5], [0114]

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)



Regarding Claim 16, (Previously Amended)

The device of claim 12, wherein the said tracking comprises: monitoring the first rate based on a difference in time between receiving a first identifier identifying an item being retrieved from the storage, and a second identifier identifying the item 5being placed to the item cache; and monitoring the second rate based on a difference in time between receiving a third identifier identifying the item being picked from the item cache, and a fourth identifier identifying the item being placed as part of a customer order.  

[Similar to claim 10] ,

Pandya teaches the WMS 410 then coordinates and controls the item retrieval agents in delivering (at 430) the picked items to one or more order packaging stations 440 or one or more conveyors 450 that lead to the one or more order packaging stations. The conveyors 450 allow items for customer orders to be queued. … The WMS 410 coordinates the times at which the item retrieval agents can access the conveyors 450 so as to minimize the wait times of the agents in dropping off items at the conveyors 450., Pandya [061], [Figure 4], [Figure 6 ], [0120].

Pandya teaches the WMS can instruct a selected item retrieval agent to retrieve a particular item from an item picking agent at the location of the item picking agent and to deliver the particular item to a destination.  … At more granular levels, the WMS can directly control or instruct the selected item retrieval agent with a plotted course to the location of the item picking agent, timing for when to traverse the plotted course, identification of a particular item to retrieve from the item picking agent, Pandya [074], [080].



Regarding Claim 17,  (Currently Amended) 

A non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors of an order fulfillment system, cause the one or more processors to: track, at the order fulfillment system, a first rate at which a first set of actors comprising a set of robots transfer ordered items from different locations in storage to an item cache, and a second rate at which a second set of actors remove ordered items from the item cache as part of order fulfillment operations, wherein the second rate is faster than the first rate; receive, at the order fulfillment system, a plurality of orders for a plurality of items that are located in the storage; determine, by the order fulfillment system, a first start time and an end time for a particular time during which the second set of actors are active; compute, at the order fulfillment system, an earlier second start time for the first set of actors that compensates for a difference between the second rate and the first rate, wherein said 8Docket: LDRP0032 Application number: 16/517,818 computing comprises determining a set of the plurality of items to preload into the item cache before the first start time to accommodate continuous transfer of additional items from the plurality of items into the item cache by the first set of actors at the slower first rate and simultaneous continuous removal of items from the item cache by the second set of actors at the faster second rate during the particular time without the item cache becoming depleted at any point prior to the end time; activate the set of robots at the second start time in response to messaging provided by the order fulfillment system to the first set of actors; transfer, with the set of robots operating in response to the messaging,  the set of items from the storage to the item cache at the first rate during a period of time between the second start time and the first start time, determine a probability that each item of the plurality of items placed in the item cache is specified as part of a future order that is not within the received plurality of orders; control  the second set of actors in removing, at the second rate, items for different orders of the plurality of orders from the item cache while the first set of actors [[in]] simultaneously replace, at the first rate, items at other positions about the item cache that are selected based on the probability associated with the items, wherein the set of items in the item cache and a number of items added to the item cache at the first rate during the particular time by the first set of actors remains greater than a number items removed from the 9Docket: LDRP0032 Application number: 16/517,818 item cache at the second rate during the particular time by the second set of actors until the plurality of items have been transferred to the item cache.

These claims are substantially similar to claim 12, and thus, is rejected for the reasons set forth above regarding claim 12. While claim 17 is directed to A non-transitory computer-readable medium, storing a set of processor-executable 10instructions, which, when executed by one or more processors, Pandya discloses the method as claimed in Pandya [020], [027], [054] ,[Figure 3]. 



Regarding Claim 18,  (Currently Amended) 

The method of claim 1, wherein transferring the first set of items comprises activating one or more actuators and sensors of the two or more autonomous robots to retrieve and move the first set of items to the item cache based on control exerted by the order fulfillment system over set of robots.  


Pandya teaches a workflow management system is needed to provide coordinated command and control for a plurality of robots operating in a common site., Pandya [005] and Pandya teaches the agents integrated as part of the WMS and the workflow execution under WMS monitoring, coordination, and control include humans and robots. The assets include resources used by the agents as part of the workflow execution. Different workflows involve different combinations of these agents and assets. For instance, the WMS may monitor, coordinate, and control robots and resource assets in performance of a first workflow, monitor, coordinate, and control humans and resource assets in performance of a second workflow, and monitor, coordinate, and control robots, humans, and resource assets in performance of a third workflow., Pandya [022]; Pandya teaches the WMS robot agents refer to autonomous machines that the WMS leverages in performing different tasks associated with one or more workflows. The robots include at least one transceiver and receiver for communicating with the WMS., Pandya [024].



Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2018/0,158,016 A1)  in view of Jiang (2018, Order batching and sequencing problem under the pick an-and-sort strategy in online supermarkets) and in further view of Mountz (US 7,894,933 B2).

Regarding Claim 7, (Original)

The method of claim 1 further comprising: identifying at least first and second items of a first order from the plurality of orders;

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate, Pandya [080]


 determining a set of available slots from a plurality of slots at the item cache;

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate and identifying nearby shelves for item picking., Pandya [046],[080] and Pandya teaches The WMS 1205 can also granularly specify the manner for retrieving the container. For instance, some containers may be pulled from a shelf while other containers may be stacked atop one another so that each container is removed by lifting the topmost container., Pandya [0102] –[0103]


and 47Docket Number: LDRP0032 wherein said transferring comprises placing the first and second items to … that are closest to one another.  
 
Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate and identifying nearby shelves for item picking., Pandya [046],[080], [0114]
	

Although highly suggested, Pandya does not explicitly teach:
“ …  first and second slots from the set of available slots …”


Mountz teaches:
“ …  first and second slots from the set of available slots …”

Mountz teaches management module 15 may also transmit information specifying the selected inventory holder 30 and one or more inventory items 40 associated with the inventory request to the selected inventory station 50 to identify inventory items 40 to be selected in fulfilling the inventory request. For example, a selected mobile drive unit 20 may move a selected inventory holder 30 to a selected inventory station 50 so that an operator of the selected inventory station 50 may pick requested inventory items 40 from the selected inventory holder 30 and pack them for shipment; Mountz [Figure 6], [Figure 7], Mountz [column 23 lines 28 – 50], [column 21 lines 38-45]


Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate Mountz teaches selecting inventory holders. It would have been obvious before the effective filing date to combine, as taught by Pandya, with identifying the holders from the available slots, to prevent the slow responses to inventory requests, Mountz [abstract]



Regarding Claim 14, (Previously Presented)

The device of claim 12, wherein one or more processors are further configured  to: identify at least first and second items of a first order from the plurality of orders; determine a set of available slots from a plurality of slots at the item cache; and wherein said transferring comprises placing the first and second items to first and second slots from the set of available slots that are closest to one another.

Similar to claim 7, Mountz [Figure 6], [Figure 7], Mountz [column 23 lines 28 – 50], [column 21 lines 38-45]


Claim(s) 5, 6,  8, 9  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2018/0,158,016 A1)  and in further view of Jiang (2018, Order batching and sequencing problem under the pick an-and-sort strategy in online supermarkets) and  Roy (2019, Robot-storage zone assignment strategies in mobile fulfillment systems).

Regarding Claim 5,  (Original)

The method of claim 1 further comprising: identifying common items requested as part of different subsets of orders in the plurality 15of orders: and… , wherein the second ordering comprises the subsets of orders with common items in sequence.  


Pandya [038] teaches allocating a particular cart to agents retrieving items of two or more customer orders (different orders of the plurality of orders). For example, items of a first customer may consume a small portion of the overall cart space. Therefore, … allocat[ing] the same cart resource (cache) for picked items of at one other customer order., Pandya [038].

(Pandya teaches two orders being fulfilled simultaneously.  Each of the two orders are being fulfilled at different rates.)

Pandya teaches the optimization attempts to contemporaneously fulfill orders that include common items or items that are positioned next to one another within a distribution site so as to minimize the number and time of the agents needed to fulfill the orders., Pandya [0114], [064], [Figure 5]


Although highly suggested, Pandya does not explicitly teach:

“… changing the plurality of orders from a first ordering to a different second ordering …”


Roy teaches:
“… changing the plurality of orders from a first ordering to a different second ordering …”

Roy teaches some robots perform both order-picking (first operation) and replenishment activities (second operation),, Roy [Section 3.1], [Section 3.2]

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Roy teaches measure elements of the service time for the robot movements. It would have been obvious to combine before the effective filing period, aches allocating a particular cart to agents retrieving items of two or more customer orders, as taught by Pandya, with robots completing both order picking and replenishment in a single trip, as taught by Roy, provide a better pick sequence so that number of robots can be reduced by 50%.



Regarding Claim 6, (Original)

The method of claim 5, wherein said transferring of the first set of items comprises: retrieving, at one time, multiple units of a particular item for a particular subset of orders 20that request the particular item.  

Pandya teaches agents retrieving one or more items to retrieve and the item quantity to retrieve., Pandya [048]. Pandya teaches placing items monitoring the completing of task, packaging orders items … until all items associated with a particular order have been packaged., Pandya [056] 



Regarding Claim 8, ( Previously Presented)

The method of claim 1 wherein computing the second start time comprises determining … based on a size of the item cache, the first rate, and the second rate, 

Pandya teaches optimization of fulfilling customer orders by maximizing the number of picked items that fit in a smallest possible package. , Pandya [038]. Pandya teaches optimization includes maximizing the number of items that are picked in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents., Pandya [039], [045].

Pandya [033]-[034], [036], [Figure 1] teaches optimizes workflow performance by receive one or more customer orders and picking items (first rate) associated with the customer orders.; Pandya [030] –[031] teaches monitor completion of the task by the agent (actors) (e.g., complete an expected interval and tracking the flow execution).  Pandya [062] teaches optimizing the transfer of items (second rate) from … to one or more order packaging stations 440 … the item retrieve agent (actor) can deposit a first set of items related to a first customer order in a first bundle at a conveyor., Pandya [059] –[062]. 



Although highly suggested, Pandya does not explicitly teach 
“…a time gap between the second start time and the start of time …”

Jiang teaches:
“ a time gap between the second start time and the first start time…”

Jiang teaches there are differences between different batches. The differences mainly reflect in the difference between the picking time and sorting-packing time of the same batch. The picking time of a batch is determined by the picking path formed by the SKUs in the batch. While the sorting-packing time of a batch is determined by the number of orders and items in the batch. So the picking time and sorting-packing time of the same batch are different. ue to the differences between different batches, in addition to considering the composition, we have to consider the sequence of batches. Otherwise, there may be too many batches blocking in the limited buffer areas which causes the stagnation of the picking process, or no batch in the buffer areas which causes the idleness of the sorting-packing process. Jiang [p.1987 paragraph 1 -2]; 


Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Jiang teaches grouping the orders with the similar storage location into one batch so that the picking time of the total orders is as short as possible. It would have been obvious before the effective filing date to combine,  picking assets, as taught by Pandya, starting times of batching, sorting and completions times, and sequencing of the batches to determine the total picking and sorting-packing time for all orders mathematically, as taught by Jiang, to optimize order processing, Jiang [p. 1986 paragraph 1].



Regarding Claim 9, (Currently Amended)

The method of claim 1, wherein said transferring comprises placing a first set of dependencies on the item cache during the period of time; 

Pandya teaches WMS optimizes the item picking tasks of the pick-to-cart workflow. Here, the optimization involves the WMS monitoring, coordinating, and controlling task assignment across the first set of item picking agents in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents from the first set of agents. , Pandya [0039], [Figure 2]


wherein said removing comprises using the first set of dependencies to fulfill a first set of the 20plurality of orders at the second rate … ; 

Pandya [045], [062]

(Packing items is dependent on retrieving/picking items, hence Pandya teaches picking, a first operation, and packing a second operation.)


wherein said replacing comprises establishing a second set of dependencies on the item cache … to fulfill the first set of the plurality of orders;

Pandya [045], [062]	



 and wherein said removing further comprises using the second set of dependencies to fulfill a remaining second set of the plurality of orders at the second rate during  ….  

Pandya [045], [062]


Although highly suggested, Pandya does not explicitly teach:
“… during a later second half 15of the particular time.”  

Roy teaches:
“ … during a second half 15of the particular time …”  

Roy teaches ordering picking and replenishment. Roy teaches the average waiting time at the order pick station decreases in the pooled robot case, which decreases the overall throughout time for order picking (up to 60% less). , Roy [section 6.2.2], [Figure 12]

Roy teaches service times describing the robot movements in the aisles and cross-aisles, and the fulfillment activities at the order pick and replenishment stations., Roy [page 126, section 4.3 and equations 2] 

Roy teaches the travel time of a robot to store a pod and retrieve another pod, including the return travel (tWL,R), handling time to store a pod (tstore), handling time to retrieve a pod (tretrieval) and the time associated to travel between the arrival-path (onward as well as return) of a cross-aisle to the starting point of the aisle location, darrloc with a robot velocity vr, which gives the following form:

	(2)tAisle,R=tWL,R+tstore+tretrieval+2darrlocvr

Pandya teaches optimizing position for the item retrieval agent that will maximize the pick rate.  Roy teaches measure elements of the service time for the robot movements. It would have been obvious to combine before the effective filing period, aches allocating a particular cart to agents retrieving items of two or more customer orders, as taught by Pandya, with service time in aisle, as taught by Roy, provide a better pick sequence so that number of robots can be reduced by 50%.


Regarding Claim 15,  (Currently Amended)

The device of claim 12, wherein computing the second start time comprises determining a time gap between the second start time and the first start of time based on a size of the item cache, the first 15rate, and the second rate.

[similar to claim 8], see above
	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US 2018/0,158,016 A1)  and in view of Jiang (2018, Order batching and sequencing problem under the pick an-and-sort strategy in online supermarkets) and  Roy (2019, Robot-storage zone assignment strategies in mobile fulfillment systems) and in further view of Voorhies (US 2020/0,103,921 A1).

Regarding Claim 19,  (Currently Amended) 

The method of claim 1, wherein said tracking comprises: 12Docket: LDRP0032 Application number: 16/517,818 receiving, at the order fulfillment system, wireless messages when a first actor of the first set of actors commences and completes a transfer operation and when a second actor of the second set of actors commence and completes a removal operation;

Pandya teaches the process monitors (at 220) each agent of the first set of agents allocated by the WMS for item picking tasks. The monitoring at step 220 may involve the WMS monitoring the position of each agent of the first set of agents. As noted with reference to FIG. 1, the first set of agents can include one or more item picking human workers or robots. The WMS can continually monitor the position of the agents so that the WMS tracks the agent positions at all times. The monitoring is based on wireless messaging exchanged between the WMS and the agents. The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents., Pandya [041], [0134]

 determining the first rate based on a difference in time between receiving a first message indicating commencement of the transfer operation and a second message indicating completion of the transfer operation; 

Pandya teaches since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents., Pandya [041]

 
and determining the second rate based on a … between receiving a third message indicating commencement of the removal operation and a second message indicating completion of the removal operation.

Pandya teaches the WMS workflow optimization involves failover control and coordination. After assigning a task to an agent, the WMS can monitor completion of the task by the agent. Should the agent not complete the task in an expected interval because of failures, obstructions, or other issues, the WMS can failover and assign the task to another agent. The WMS can also allocate additional assets or redefine the task more granularly to better guide the agent in completing the task. , Pandya [030].


Pandya  teaches the WMS quantifies the optimizations by tracking performance of the assigned tasks. The WMS monitors time to completion after each task is assigned. The WMS can derive performance metrics from the monitoring and provide a dashboard with which an administrator can track workflow execution and efficiency. The WMS can determine if a baseline or expected level of performance is being met based on the task monitoring., Pandya [031].

Pandya teaches leveraging either the second set of agents or a third set of agents to fulfill the customer orders by packaging the correct items for the orders, wherein the carts represent assets that the WMS 105 allocates to the different agents during the workflow execution., Pandya [034]

Pandya teaches the WMS 1205 continually updates the coordination and control of the item picking agent based on the monitoring. In some embodiments, the WMS 1205 updates the instructions it sends to the item picking agent., Pandya [0108].

Although highly suggested, Pandya does not explicitly teach:
 “… difference in time between receiving a third message … and a second message…”

 Voorhies teaches total time 210 of the uncoordinated robot operation reveals a large difference in the amount of work that robots 110 perform. Total time 210 also reveals inefficiencies (e.g., delays 220 and 230) created as a result of the uncoordinated robot operation., Voorhies [025];  Voorhies teaches clusters 610 coordinate robots 110 in an optimal manner in which the total work performed by robots 110 to complete the retrieval operations and/or tasks of clusters 610 is minimized and equalized, while the difference in time at which different robots 110 access the same or related resources or spaces are maximized even though clusters 610 coordinate and/or control each of robots 110-1, 110-2, and 110-3 in performing a different number of retrieval operations and/or tasks.., Voorhies [037]
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demantic (2019, Are you Ready for Robotic Each Picking? Nine Questions to Ask) teaches automating each picking for operations where goods are received, stored, ordered, picked, packaged, and shipped. Fitzsche (US 2013/0031876 A1) teaches temporarily storing packages items for a certain buffer period dependent on a current processing of the picking order.  Budiman (US 2011/0,130,857 A1 ) discloses historical data orders , from which a probability distribution for packaged products is calculated, wherein one decision variable of the model of the order fulfillment rate. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624